Citation Nr: 0600176	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
fracture, right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  He had subsequent periods of active duty for training 
in the National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, regional office (RO).  

The veteran provided testimony at hearing before the 
undersigned Veterans Law Judge in Columbia, South Carolina, 
in September 2005.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected right thumb 
disability is more severe than the current noncompensable 
evaluation reflects.  The rating criteria for evaluating 
disability involving single or multiple digits of the hand 
were amended, effective August 26, 2002.  A note under 
Diagnostic Code 5224 now requires that a medical 
determination must " consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand." 

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code, which  
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2005).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the minor hand, with the thumb attempting to oppose the 
fingers, results in the assignment of a noncompensable 
disability evaluation.  Id.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of a 20 
percent evaluation.  Id.  

The September 2002 VA examination, which was performed 
subsequent to the amendments at issue here, did not 
specifically measure the gap, if any, between the veteran's 
right thumb and fingers.  Therefore, the Board concludes that 
in order to comply with VA's duty to assist and because the 
evidence of record with regard to the issue on appeal does 
not address the criteria in Diagnostic Code 5228, the veteran 
should undergo additional VA examination to obtain findings 
specific to the rating criteria for an increased evaluation 
for his right thumb disability.  The examiner should also 
render findings as to extent of functional loss due to pain 
and/or weakness, to include with repeated use and during 
flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should consider all potentially 
applicable diagnostic codes and rating code provisions, to  
specifically include those cited to above, in evaluating the 
service-connected disability.

Additionally, the veteran contends that he has current low 
back and cervical spine disabilities that were incurred 
during his period of active duty and/or during a period of 
active duty for training in the National Guard in 1989.  

The service medical records for his period of active duty 
note complaints of low back pain in 1973, but no cervical 
spine complaints.  The veteran's complete National Guard 
medical records are not of record; however the veteran was 
treated for neck pain in April 1989; magnetic resonance 
imaging at that time showed normal cervical spine findings.

The RO should verify the dates of the veteran's ACDUTRA, 
particularly during 1989, and obtain his complete National 
Guard medical records.

The record contains diagnoses of herniated nucleus pulposus 
of the cervical and lumbar spine, as well as degenerative 
disc disease of both segments.  Private medical evidence of 
record notes a fork-lift accident at work in November 1997 as 
well as a motor vehicle accident in October 2001.  Private 
physicians' opinions submitted by the veteran in support of 
his claim for service connection did not refer to these 
incidents in describing the relationship of his current back 
and cervical spine pathology to his service.

A VA examination of the veteran's cervical spine and low back 
conducted in September 2004 did not include an etiology 
opinion that considered the full history of complaints and 
findings shown in the medical record.  

Finally, the Board notes that the veteran was found disabled 
by the Social Security Administration in a decision dated in 
October 2004.  All records before the SSA administrative law 
judge (ALJ) should be obtained and associated with the claims 
folder.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should obtain and associate with 
the claims folder the complete Social 
Security Administration (SSA) file of the 
veteran, to specifically include all 
records before the SSA administrative law 
judge (ALJ), as well as any disability 
decision (or decisions) pertaining to the 
veteran's disability.

2.  Contact the veteran's National Guard 
unit and/or any other appropriate 
authority, and request complete 
verification of the dates of the veteran's 
National Guard service, as well as the type 
of service during each period of duty, 
i.e., whether it was active duty, active 
duty for training or inactive duty training 
(including, but not limited to, all duty 
performed in 1989).  All periods of active 
duty for training or inactive duty training 
should be separately noted.  In the event 
the information is not available for any 
reason, any official so stating should 
provide a written statement to that effect.  

3.  The RO should obtain the veteran's 
medical records from the South Carolina 
Army National Guard.  It should request all 
available medical records for any period of 
service in the National Guard.  If the 
records are not available or do not exist, 
a reply to that effect is required and 
should be associated with the claims 
folder.

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current severity of the 
veteran's right thumb disability as well as 
to determine the nature and etiology of any 
current low back and/or cervical spine 
disabilities.  Prior to the examination, 
the claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  

With respect to the low back and cervical 
spine examinations:

The examiner should specifically review the 
service medical records, and the medical 
records summarized above, particularly the 
statements of Drs. Davis and Chokshi, as 
well as any additional records obtained 
pursuant to the above development, and 
provide an opinion as to whether there is a 
50 percent probability or greater that any 
current low back and/or cervical spine 
disability is related to the veteran's 
period of active service or National Guard 
service.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

With respect to the right thumb 
examination:

The examination should include any 
diagnostic testing that is deemed necessary 
for an accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  The 
physician should describe in detail all 
symptoms reasonably attributable to the 
service- connected right thumb disability 
and its current severity.  

In examining the right thumb the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to pain, 
and state the normal range of  motion.  In 
particular, the examiner should 
specifically note (in inches or 
centimeters) the length of any gap between 
the veteran's right thumb pad and right 
fingers, with his thumb attempting to 
oppose his fingers.  The physician should 
opine whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference with 
overall function of the hand.

The examiner should set forth the extent of 
any functional loss present in the 
veteran's right thumb due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level of 
pain experienced by the veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors  
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional restrictions 
from pain on motion, and the effect the 
service-connected right thumb disability 
has upon veteran's daily activities.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

Further, the examiner should offer opinion 
as to whether, in view of the overall 
functional limitations imposed by the 
veteran's right thumb disability, it is at 
least as likely as not that such disability 
is comparable to (1) favorable ankylosis of 
the thumb; (2) unfavorable ankylosis of the 
thumb; or (3) amputation of the thumb.  If 
disability comparable to amputation of the 
thumb is found, the examiner must indicate 
whether such amputation is more consistent 
with amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through  
proximal phalanx; or (c) with metacarpal 
resection.  The conclusion of the examiner 
should reflect review of the  claims 
folder, and the discussion of pertinent 
evidence.  

5.  Thereafter the RO should readjudicate 
the issues on appeal.  If a benefit sought 
is not granted the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned to 
the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

